         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 1 of 44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TUTOR PERINI BUILDING CORP.,                         )
individually and, as to Count I of the Complaint, )
on behalf of all others similarly situated, pursuant )   Case No. 1:20-cv-00731-PAE
to Article 3-A of the N.Y. Lien Law,
                                                     )
                Plaintiff,                           )
                                                         SECOND AMENDED COMPLAINT
                                                     )
        vs.                                          )
                                                     )
NEW YORK CITY REGIONAL CENTER, LLC; )
GEORGE WASHINGTON BRIDGE BUS )
STATION           AND         INFRASTRUCTURE
DEVELOPMENT FUND, LLC; GSNMF SUB- )
CDE 12 LLC; GSB NMTC INVESTOR LLC: )
LIIF SUB-CDE XXVI, LLC; DVCI CDE XIII, )
LLC; GWB NMTC INVESTMENT FUND LLC; )                      Plaintiff Demands Trial By Jury
GWB LEVERAGE LENDER, LLC; GEORGE )
WASHINGTON BRIDGE BUS STATION AND )
INFRASTRUCTURE DEVELOPMENT FUND,
PHASE II, LLC; UPPER MANHATTAN )
EMPOWERMENT ZONE DEVELOPMENT )
CORPORATION; SLAYTON VENTURES, )
LLC; SLAYTON EQUITIES; SJM PARTNERS )
INC.; PAUL SLAYTON, an individual, )
STEPHEN GARCHIK, an individual; WILLIAM )
“TREY” BURKE, an individual, STEPHEN )
McBRIDE, an individual; and DOES 1-300,
inclusive,                                           )
                                                     )
                 Defendants.                         )
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 2 of 44




        Tutor Perini Building Corp. (“TPBC” or “Plaintiff”), by and through its undersigned

counsel, individually and, as to Count I of the Complaint, on behalf of all others similarly situated

or class members, pursuant to Article 3-A of the N.Y. Lien Law, files this Second Amended

Complaint against (1) New York City Regional Center, LLC; George Washington Bridge Bus

Station And Infrastructure Development Fund, LLC; GSNMF Sub-Cde 12 LLC; GSB NMTC

Investor LLC; LIIF SUB-CDE XXVI, LLC; DVCI CDE XIII, LLC; GWB NMTC Investment

Fund LLC; GWB Leverage Lender, LLC; George Washington Bridge Bus Station And

Infrastructure Development Fund, Phase II, LLC; Upper Manhattan Empowerment Zone

Development Corporation; (“Lender Defendants”); (2) the Complaint is also brought against

individuals and companies related to non-party George Washington Bridge Development Venture

LLC, which is the subject of a pending Chapter 11 bankruptcy proceeding, including, Slayton

Ventures, LLC; Slayton Equities; SJM Partners Inc.; Paul Slayton, an individual; Stephen Garchik,

an individual; William “Trey” Burke, an individual; Stephen McBride, an individual; and (3) to

the extent permitted by law, the Complaint is also brought against Does 1-300, inclusive,

(collectively, the “Defendants”). Plaintiff, based on knowledge, information and belief, and, as a

result of its investigation to date, alleges as follows:


                                             I.
                                      NATURE OF ACTION


        1.      This Complaint asserts (a) a claim by TPBC in its representative capacity as a

beneficiary of a trust under Article 3-A of the Lien Law and for the benefit of all beneficiaries or

class members of said trust, for diversion of trust assets; and (b) claims held by TPBC, in its

individual capacity, arising from the George Washington Bridge Bus Station development project,

a major construction project located in New York City, New York. This Complaint asserts causes



                                                   2
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 3 of 44




of action due to massive and coordinated fraudulent misconduct that resulted from the wrongful

receipt of monies, which said funds were absconded, stolen and/or otherwise diverted from

statutory trust funds. The individual defendants and their companies in particular engaged in

conduct that shocks any notion of lawful, ethic of reasonable business practice.


                                     II.
               JURISDICTION, VENUE AND STATUTORY PREDICATES


       2.      The jurisdiction of this Court is based both upon diversity of citizenship and a

federal question.

       3.      First, the jurisdiction of this Court is based upon diversity of citizenship, pursuant

to 28 U.S.C. § 1332(a). The parties are citizens of different states and the amount in controversy

exceeds $75,000.

       4.      Second and independently, this Court has jurisdiction because TPBC asserts claims

arising under the federal Declaratory Judgment Act.

       5.      Venue is proper and personal jurisdiction exists because a substantial part of the

events giving rise to the Complaint occurred in this District. This case is based on circumstances

concerning the building of a construction project located within this District, specifically within

Manhattan, New York City, New York. Additionally, multiple Defendants reside and/or their

business is conducted within the District. 28 U.S.C. § 1391(b)-(c).

       6.      This case is commenced pursuant to Article 3-A of the N.Y. Lien Law (the “Lien

Law”), Federal Declaratory Judgment Act and the causes of action asserted herein.




                                                 3
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 4 of 44




                                             III.
                                           PARTIES


       7.      Plaintiff Tutor Perini Building Corp. is an Arizona corporation, with its principal

place of business in Nevada. During all relevant periods of time and currently, TPBC held a valid

license to operate as a general contractor in the State of New York.

       8.      TPBC alleges that Defendant New York City Regional Center, LLC (“NYCRC” or

“Regional Center”) is, and at all times herein mentioned was, a limited liability company duly

formed, existing, and organized under the laws of the State of New York, with its principal place

of business in the State of New York. The managing members of NYCRC are Paul Anton

Levinshon and George Olsen, both of whom are citizens of the State of New York.

       9.      TPBC alleges that Defendant George Washington Bridge Bus Station and

Infrastructure Development Fund, LLC is, and at all times herein mentioned was, a limited liability

company duly formed, existing, and organized under the laws of the State of New York, with its

principal place of business in the State of New York. The managing member of Defendant George

Washington Bridge Bus Station and Infrastructure Development Fund, LLC is NYCRC. NYCRC

is a limited liability company duly formed, existing, and organized under the laws of the State of

New York with its principal place of business in the State of New York. The managing members

of NYCRC are Paul Anton Levinshon and George Olsen, both of whom are citizens of the State

of New York.

       10.     TPBC alleges that Defendant GSNMF SUB-CDE 12 LLC is, and at all times herein

mentioned was, a limited liability company duly formed, existing, and organized under the laws

of the State of Delaware, with its principal place of business in New York. Defendant GSNMF

SUB-CDE 12 LLC has 2 members: 1) GS New Markets Fund, LLC (which owns a .01%

membership interest and is the managing member), and 2) GWB NMTC Investment Fund, LLC


                                                4
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 5 of 44




(which owns a 99.9% membership interest). GS New Markets Fund, LLC is a limited liability

company and duly formed, existing, and organized under the laws of the State of Delaware, with

its principal place of business in the State of New York. GWB NMTC Investment Fund LLC is,

and at all times herein mentioned was, a limited liability company duly formed, existing, and

organized under the laws of the State of Delaware, with its principal place of business in New

York. GWB NMTC Investment Fund, LLC is wholly owned by 2018 NMTC Secondary Fund

LLC. 2018 NMTC Secondary Fund LLC is wholly owned by Citibank N.A. Citibank N.A is

wholly owned by Citicorp LLC. Citicorp LLC is wholly owned by Citigroup, Inc. Citigroup Inc.

is a corporation formed under the laws of the State of Delaware, with its principal place of business

in the State of New York.

       11.     TPBC alleges that Defendant GSB NMTC Investor Fund LLC is, and at all times

herein mentioned was, a limited liability company duly formed, existing, and organized under the

laws of the State of Delaware, with its principal place of business in New York. GSB NMTC

Investor LLC is the managing member of Defendant GSB NMTC Investor Fund LLC. GSB

NMTC Investor LLC is a limited liability company and duly formed, existing, and organized under

the laws of the State of Delaware, with its principal place of business in New York. GSB UIG LLC

is the 100% owner of the GSB NMTC Investor LLC and is a Delaware LLC with its principal

place of business in the State of New York. Goldman Sachs Bank USA is the 100% owner of GSB

UIG LLC. Goldman Sachs Bank USA is Chartered Bank, chartered under the laws of the State of

New York, with its principal place of business in the State of New York.

       12.     TPBC alleges that Defendant LIIF SUB-CDE XXVI, LLC is, and at all times herein

mentioned was, a limited liability company duly formed, existing, and organized under the laws

of the State of Delaware, with its principal place of business in New York. LIIF SUB-CDE XXVI,




                                                 5
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 6 of 44




LLC has two members: 1) GWB NMTC Investment Fund, LLC (99.9 percent) and 2) LIFF New

Markets, LLC (.01% Member and Managing Member). GWB NMTC Investment Fund, LLC is

a limited liability company and duly formed, existing, and organized under the laws of the State

of Delaware, with its principal place of business in the State of New York. LIFF New Markets,

LLC is a Delaware a limited liability company and duly formed, existing, and organized under the

laws of the State of Delaware, with its principal place of business in the State of New York. GWB

NMTC Investment Fund, LLC is wholly owned by 2018 NMTC Secondary Fund LLC. 2018

NMTC Secondary Fund LLC is wholly owned by Citibank N.A. Citibank N.A is wholly owned

by Citicorp LLC. Citicorp LLC is wholly owned by Citigroup, Inc. Citigroup Inc. is a corporation

formed under the laws of the State of Delaware, with its principal place of business in the State of

New York.

       13.     TPBC alleges that Defendant DVCI CDE XIII, LLC is, and at all times herein

mentioned was, a limited liability company duly formed, existing, and organized under the laws

of the State of Delaware, with its principal place of business in New York. DVCI CDE XIII, LLC

has two members: 1) DV Community Investment Fund LLC is a .01% member, and 2) GWB

NMTC Investment Fund LLC is a 99.9% member DV Community Investment Fund is a limited

liability company and duly formed, existing, and organized under the laws of the State of

Delaware, with its principal place of business in the State of New York. GWB NMTC Investment

Fund, LLC is a limited liability company and duly formed, existing, and organized under the laws

of the State of Delaware, with its principal place of business in the State of New York. GWB

NMTC Investment Fund, LLC is wholly owned by 2018 NMTC Secondary Fund LLC. 2018

NMTC Secondary Fund LLC is wholly owned by Citibank N.A. Citibank N.A is wholly owned

by Citicorp LLC. Citicorp LLC is wholly owned by Citigroup, Inc. Citigroup Inc. is a corporation




                                                 6
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 7 of 44




formed under the laws of the State of Delaware, with its principal place of business in the State of

New York.

       14.     TPBC is informed and believes and thereon alleges that Defendant GWB NMTC

Investment Fund LLC is, and at all times herein mentioned was, a limited liability company duly

formed, existing, and organized under the laws of the State of Delaware, with its principal place

of business in New York. GWB NMTC Investment Fund, LLC is wholly owned by 2018 NMTC

Secondary Fund LLC. 2018 NMTC Secondary Fund LLC is wholly owned by Citibank N.A.

Citibank N.A is wholly owned by Citicorp LLC. Citicorp LLC is wholly owned by Citigroup, Inc.

Citigroup Inc. is a corporation formed under the laws of the State of Delaware, with its principal

place of business in the State of New York.

       15.     TPBC alleges that Defendant GWB Leverage Lender, LLC is, and at all times

herein mentioned was, a limited liability company duly formed, existing, and organized under the

laws of the State of Delaware. GWB Development Partners, LLC is the managing member of

Defendant GWB Leverage Lender, LLC.              George Washington Bridge Bus Station and

Infrastructure Development Fund, Phase II, LLC is the “loan member” of GWB Leverage Lender,

LLC. GWB Development Partners, LLC is a limited liability company and duly formed, existing,

and organized under the laws of the State of Delaware, with its principal place of business in New

York. George Washington Bridge Bus Station and Infrastructure Development Fund, Phase II,

LLC is a limited liability company and duly formed, existing, and organized under the laws of the

State of New York, with its principal place of business in New York.

       16.     TPBC alleges that Defendant George Washington Bridge Bus Station and

Infrastructure Development Fund, Phase II, LLC is, and at all times herein mentioned was, a

limited liability company duly formed, existing, and organized under the laws of the State of New




                                                 7
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 8 of 44




York with its principal place of business in New York. The managing member of Defendant

George Washington Bridge Bus Station and Infrastructure Development Fund, Phase II LLC is

NYCRC. NYCRC is a limited liability company duly formed, existing, and organized under the

laws of the State of New York with its principal place of business in the State of New York. The

managing members of NYCRC are Paul Anton Levinshon and George Olsen, both of whom are

citizens of the State of New York.

        17.    TPBC alleges that Defendant Upper Manhattan Empowerment Zone Development

Corporation is, and at all times herein mentioned was, a corporation duly formed, existing, and

organized under the laws of the State of New York, with its principal place of business in the State

of New York.

        18.    TPBC alleges that Defendant Slayton Ventures, LLC is, and at all times herein

mentioned was, a limited liability company duly formed, existing, and organized under the laws

of the State of New York, with its principal place of business in New York. Paul Slayton is the

managing member of Slayton Ventures LLC, and Paul Slayton is a citizen of the State of New

York.

        19.    TPBC is informed and believes and thereon alleges that Defendant Slayton

Equities, also known as Slayton Equities LTD, is, and at all times herein mentioned was, a

corporation, organized under the laws of the State of New York, with its principal place of business

in the State of New York.

        20.    TPBC is informed and believes and thereon alleges that Defendant SJM Partners

Inc. is, and at all times herein mentioned was, a corporation duly formed, existing, and organized

under the laws of the State of Florida, with its principal place of business in the States of Florida.




                                                  8
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 9 of 44




        21.     TPBC is informed and believes and thereon alleges that Defendant Paul Slayton,

an individual, is, and at all times herein mentioned was, the principal executive, agent and

employee of Defendant Slayton Ventures, LLC, and was acting within the scope of such agency

and employment and is his individual capacity for his own benefit, and engaged in other activities

related to the allegations set forth in this Complaint. Defendant Paul Slayton is a citizen of the

State of New York.

        22.     TPBC is informed and believes and thereon alleges that Defendant Stephen

Garchik, an individual is, and at all times herein mentioned was, the chief executive, agent and

employee of Defendant SJM Partners Inc., and was at all times, acting within the scope of such

agency and employment and is his individual capacity for his own benefit, and engaged in other

activities related to the allegations set forth in this Complaint. Defendant Stephen Garchik is a

citizen of the State of Florida.

        23.     TPBC is informed and believes and thereon alleges that Defendant William “Trey”

Burke, an individual, is, and at all times herein mentioned was an agent and employee of Defendant

SJM Partners Inc. with the title of “Development, Senior Vice President” and acting is his

individual capacity for his own benefit. Mr. Burke is a citizen of the Commonwealth of Virginia.

        24.     TPBC is informed and believes and thereon alleges that Defendant Stephen

McBride, an individual, is, and at all times herein mentioned was an agent and employee of SJM

Partners Inc, with the title of “Development, Managing Principal” and acting is his individual

capacity for his own benefit. Defendant Stephen McBride is a citizen of the Commonwealth of

Virginia.




                                                9
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 10 of 44




        25.     TPBC is informed and believes and thereon alleges that none of the defendants

named in this Second Amended Complaint are citizens nor have their principal places of business

in the States of Nevada or Arizona.

        26.     The identities of each fictitiously named Doe defendants are unknown to Plaintiff.

Plaintiff is informed and believes, and upon such information and belief thereon alleges, that each

Doe defendant is in some manner legally responsible for the damages hereinafter pled. Plaintiff

will seek leave to amend this Complaint once the true and correct identities of these Doe defendants

are ascertained. The above-named defendants and DOES 1 through 300, inclusive, are collectively

referred to herein as “Defendants.”


                                             IV.
                                    FACTUAL BACKGROUND


A.      The Project

        27.     TPBC is a leading building construction firm offering diversified general

contracting and engineering services to private clients and public agencies. TPBC has built some

of the most complex and high-profile projects in New York and throughout the country, including

major sports facilities, hotels, health care centers, residential and retail facilities.

        28.     The George Washington Bridge Bus Station, which first opened on January 17,

1963, acts as a transit facility operated by the Port Authority of New York and New Jersey (the

“Port Authority”). The station is built over the Trans-Manhattan Expressway (Interstate 95) on

property owned in fee by the Port Authority between 178th and 179th Streets and Fort Washington

and Wadsworth Avenues (designated on the tax map of the City of New York as Block 2163 Lot

1 and Block 2176 Lot 17) (the “Property”).




                                                    10
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 11 of 44




       29.     On June 30, 2011, the Port Authority approved a $183.2 million renovation and

improvement plan for the George Washington Bridge Bus Station (the “Project”), which is located

on the Property. The Project was a public-private venture between the Port Authority, as owner

of the Property, and non-party George Washington Bridge Development Venture LLC (the

“Developer”), as ground lessee and developer/contractor. The Project included relocating the bus

terminals to the third floor of the complex and creating a state-of-the-art ground transportation

hub. The Project also entailed a new 15,000 square foot bus terminal that increased the number of

gates from 17 to 22. Additionally, 85,000 square feet of the existing bus station was reconfigured

and upgraded. By relocating the bus station terminal to the third floor of the complex, a retail

center of approximately 129,000 square feet was created.

       30.     Upon information and belief and representations of agents of the Developer, the

members of the Developer are GWB Development Partners, LLC and Marketplace GWB, LLC.

Defendants Stephen Garchik, Stephen McBride and Paul Slayton (the “Individual Owners”) are

indirect owners of the Developer, given the multi-layered ownership structure of the Developer.

One or all of the Individual Owners also own and operate Defendants Slayton Ventures, LLC,

Slayton Equities, SJM Partners Inc. (the “Related Developer Entities”). Upon information and

belief, Defendant William “Trey” Burke is an employee and principal agent of the Developer

(hereinafter referred to with the “Individual Owners” as “Individual Owners”). Upon information

and belief, Individual Owners are officers of the Developer or the companies that control the

Developer. The structure, ownership and control of the Developer may have changed from time-

to-time throughout the project.

       31.     On or about July 21, 2011, the Port Authority entered into a written contractual

lease agreement with the Developer (the “Ground Lease”). Under the Ground Lease, the Developer




                                               11
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 12 of 44




was permitted to use and operate portions of the Project as retail space for its own benefit for a

period of 49 years with 5 ten year extension options (for a total leasehold term of 99 years) (the

“Leased Premises”). Additionally, the Ground Lease provided that certain space would be

designed and built by the Developer and returned to the Port Authority for its use to operate a bus

terminal (the “Reserved Premises”). The Ground Lease provided, inter alia,

               (a)    The scope of work for the Project at the time of execution of the Ground

Lease was based on plans (“Stage I Conformed Documents”) previously prepared under a separate

agreement between the Port Authority and the Developer. The Developer was obliged under the

Ground Lease to advance the Stage I Conformed Documents to final plans and specifications for

the work through the preparation of “working drawings, specifications, calculations, product

samples and other design materials,” which upon approval by the Port Authority became the

“Approved Construction Documents.”

               (b)    The Developer was to perform “all work required to redevelop the

[Reserved Premises] . . . in compliance with the Approved Construction Documents” and “all work

required to construct the public areas of the Leased Premises, including without limitation all

Common Areas . . . the core and shell of the entire Leased Premises,” and other sub-tenant fit-out

work, including “all work necessary to properly complete the entire Project as contemplated by

and in compliance with the Approved Construction Documents (collectively, the ‘Construction

Work’), including all site work, demolition work, staging and phasing, construction work, utility

relocation . . ., and equipment procurement and installation.”

               (c)    The Construction Work was to be performed at the Developer’s sole cost

and expense except (i) the Port Authority agreed to pay the Developer the fixed price of

$52,650,558 for the construction of the Reserved Premises, subject to adjustment as provided in




                                                12
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 13 of 44




the Ground Lease, payable monthly upon approval by the Port Authority of progress payment

applications submitted by the Developer evidencing the work that “was performed by the

[Developer]” during the previous month, and (ii) the Port Authority authorized the Developer, in

accordance with certain specified terms, to procure construction loans and other financing secured

by mortgages on the Developer’s leasehold estate in portions of the Property to finance the

remainder of the Developer’s hard and soft construction costs for the Project.

               (d)     The Port Authority retained certain control over the Construction Work as

the Project Owner, including but not limited to, (i) the Approved Construction Drawings could not

be modified without the Port Authority’s approval, (ii) the Developer was required to perform

changes in the work in the Reserved Premises directed by the Port Authority, (iii) the Developer

was prohibited from engaging any contractor or permitting any subcontractor to perform

Construction Work on the Project without the Port Authority’s approval of the contractor or

subcontractor, (iv) the right to issue badges and control who was permitted on the construction

site, (v) the Developer was required to consult with the Port Authority for “instructions and/or

decisions relating to ‘field-condition’ construction matters” and to comply with the Port

Authority’s decisions, (vi) the Port Authority had the right to monitor and inspect Construction

Work, (vii) if the Port Authority determined any of the Construction Work was non-compliant by

the Developer, the Port Authority had the right to direct the Developer to correct such work, (viii)

the Developer was required to provide the Port Authority with certain updates; and (ix) the

Developer was required to abide by numerous conditions, requirements, and limitations

established by the Port Authority on the Developer’s construction operations.

       32.     On June 26, 2013, the Developer and TPBC entered into a written contract (the

“Construction Contract”), whereunder the parties acknowledged the Developer was contractually




                                                13
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 14 of 44




obligated under the Ground Lease to perform certain construction work on the Project, and, to the

extent set forth in the Construction Contract, TPBC assumed to the Developer “the same

obligations and responsibilities expressly and or [sic] relating to the scope of work, quality of

work, time and schedule requirements, or character of work as are assumed by the [Developer] to

the Port Authority” under certain specified provisions of the Ground Lease. The Developer

expressly reserved in the Construction Contract the right to perform construction or operations

related to Project with the Developer’s own forces or to award separate contracts in connection

with other portions of the Project, in which case, the Developer agreed it would coordinate the

activities of TPBC under the Construction Contract with the activities being performed by the

Developer and/or the other contractors. And, in fact, TPBC was contracted to conduct only certain

work on the Project, including making structural changes and reconstructing certain buildings on

the Project site. TPBC was contracted to conduct the construction work on the “build-out” of only

a single retail space, but not the remaining multiple retail spaces, including a fitness center, grocery

store, restaurants and other spaces, which was done by others retained by the Developer and

unaffiliated with TPBC. TPBC commenced work under the Construction Contract in late 2013.

        33.     The Project is not complete at this time. On June 21, 2019, the Developer, through

its principal manager, Stephen J. Garchik, prepared and signed an affidavit filed in federal court

indicating that the Project is not yet complete. (See USDC-SDNY Action, 1:19-cv-05344-RA,

Docket No. 22, paragraphs 10 and 13). On November 25, 2019, the Developer filed a pleading

with the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”) (Case No. 19-13196 (SCC); Developer’s Reply to Tutor Perini Building Corp.’s Objection

to the Motion to Approve Bidding Procedures; Bankruptcy Docket No. 87, paragraph 8) in which

it stated, “Because all Final Punch List Items have not been completed, the Port Authority has not




                                                  14
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 15 of 44




made the Final Payment.” Exhibit A to that same pleading contains a settlement agreement

between the Developer and the Port Authority which states, “the Project will be complete upon

completion of the New Egress.” In addition, TPBC, through its lower-tier subcontractor, Siemens,

continued to conduct certain services under through the Construction Project into the 2020

calendar year. Therefore, based on such information and belief, the Project was not complete as of

the filing of this lawsuit on January 27, 2020.

       34.     Based on information and belief, the Developer’s sole source of revenue since the

Project opened was construction funds and rental payments from sublesees of the Leased Premises,

and the Developer’s sole asset is the leasehold under the Ground Lease.

B.     The Developer Received Funds for the Purpose of Paying Costs of Improvements but
       Defendants Slayton Ventures, LLC, Slayton Equities, SJM Partners Inc, Paul
       Slayton, Stephen Garchik, William “Trey” Burke and Stephen McBride, Does 1-100,
       Diverted those Funds to Themselves and Others

       35.     Each month, following the completion of scheduled work, TPBC would issue the

Developer a payment application seeking compensation for costs and labor expended on the

Project that month. In accordance with industry practice, this initial payment application was

dubbed a “pencil copy,” because it was subject to review and revision by both the Developer and

the Port Authority. Indeed, the Developer would frequently make changes and negotiate payment

application figures with TPBC, and then submit its own version dubbed the “final copy.”

       36.     The final copy, as agreed upon by all parties, was signed and notarized by TPBC

and formally submitted to the Developer. The Developer then applied to the Port Authority and

the Developer’s lenders for the disbursement of funds specifically for the purpose of paying TPBC

and others for their construction work.

       37.     As to TPBC, the Developer made progress payments in connection with payment

applications Nos. 1 through 29. However, despite issuing approved final copies for payment



                                                  15
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 16 of 44




applications Nos. 30 through 44, the Developer failed to make payments thereon. These payment

applications alone, Nos. 30 through 44, plus the project retention fund, exceed $29 million.

C.     The Arbitration Proceeding

       38.     Due to claims submitted by TPBC and its subcontractors concerning, among other

things, delays, design changes and extra work costs incurred in construction of the Project, and the

Developer’s failure to pay TPBC its contract balance for completion of the Project including 15

monthly payments due under payment applications Nos. 30 through 44, the matter was submitted

to the dispute resolution provisions of the Construction Contract.

       39.     On February 26, 2015, the Developer initiated an arbitration proceeding (the

“Arbitration Proceeding”) by filing a demand for arbitration with the American Arbitration

Association, pursuant to their Construction Industry Rules. The Arbitration Proceeding is styled

as George Washington Bridge Bus Station Development Venture, LLC v. Tutor Perini Building

Corp., American Arbitration Association, Case No. 01-15-0002-7887.            The demand sought

declaratory relief and a determination of the pending claims submitted by the contractors on the

Project. TPBC filed an answer and counterclaim, as amended, seeking damages against the

Developer, on behalf of itself and its subcontractors.

       40.     The parties selected an arbitration panel comprising three senior construction

attorneys, Dennis Cavanaugh, Gregory Beckwith, and John Fieldsteel (the “Panel”), which was

appointed on March 31, 2016.

       41.     Following extensive discovery, the parties submitted amended pleadings on March

30, 2018, wherein TPBC alleged a claim of $120 million, with the Developer seeking $3.8 million.

Certain small claims were resolved during the course of the proceedings, but remain unpaid.




                                                16
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 17 of 44




       42.     In March and July 2018, the parties submitted extensive expert reports and rebuttal

reports on the merits and damages sought by the parties. The parties exchanged documents and

discovery, and commenced hearings on August 22, 2018, with a site visit by the Panel. Testimony

on the merits of the claims began in the Arbitration Proceedings on September 24, 2018. TPBC

put on its case-in-chief first. By the time that the Developer commenced its Chapter 11 Case, the

Panel had conducted 67 days of evidentiary hearing on the merits regarding Project delays, change

orders, and the unpaid contract balance claim. The last hearing on the merits took place on April

12, 2019, with two additional in-person hearings on issuance and enforcement of TPBC’s

attachment motion on May 22, 2019, and September 6, 2019.

       43.     TPBC concluded the presentation of its affirmative claims on April 10, 2019,

proving its amended claims for $113 million by the requisite standard. TPBC’s claims were

supported by expert and fact witness testimony and voluminous documentary evidence.

       44.     The Arbitration Proceeding was interrupted when, on April 15, 2019, all of the

lawyers of record for the Developer, at two different law firms, withdrew from the case. It was

later learned that the Developer had not paid the lawyers for over four months. However, once the

Developer hired new legal counsel, the parties were able to schedule further hearing dates with the

Panel. This resulted in the vacation of hearing dates scheduled from May to early November 2019,

with the hearings scheduled to commence again on November 18, 2019. On October 7, 2019, the

Developer filed its Chapter 11 bankruptcy petition, staying the Arbitration Proceeding and forcing

the parties to vacate all scheduled hearing dates. As of the filing of this Second Amended

Complaint, the Arbitration Proceedings remain stayed.




                                                17
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 18 of 44




        45.    TPBC’s damages asserted in the arbitration at the time the matter was stayed total

$113,251,238 (plus millions of dollars of interest and arbitration costs) and is summarized in the

chart below.

                                      Type                                             Damages
     Steel and Chipping Work Claim – Direct Cost Proposed Change Inquiry
                                                                                       $4,552,838
     (“PCI”) Claims
     Steel and Chipping Work Claim – Impact Claim                                      $8,700,923
     Time Impact Analysis and Request for Time Extension #1, #2 with General
     Condition and Impact Damages ($23,642,744 in Extended Time-Related
                                                                                  $41,784,235
     Costs, $14,867,554 in Cumulative Impacts, $2,472,508 in Premium Time PCI
     Claim, and $801,429 Additional Direct Costs PCI related to Delay)
     PCI Damages – Direct Cost Claims on Individual PCIs (Non-Steel)              $10,071,231
     TPBC’s Claim for the Delay/Impact to Subcontractor WDF Inc.                   $6,512,692
     TPBC’s Claim for the Delay/Impact to Subcontractor Five Star Electric Corp.  $10,572,295
     TPBC’s Claim for the Delay/Impact to Subcontractor Associated Specialty
                                                                                     $783,492
     Contracting, Inc.
     Contract Balance, Payment Applications 30-44 and Retention                   $29,131,950
                                                                        Subtotal $112,109,656
     Settlement of All Non-Steel PCIs under $20,000 before Hearing                   $914,224
     Settlement of Various PCIs during Hearings                                      $227,358
                                                                GRAND TOTAL $113,251,238


D.      Application for Equitable Relief

        46.    Prior to the commencement of the hearings on the merits in the Arbitration

Proceeding, on June 29, 2018, TPBC filed an application for an order of attachment and a

preliminary injunction with the Panel (the “Application”) to (a) freeze the $29,131,856.16

approved under payment applications Nos. 30 through 44, plus retention, and allocated to

compensate TPBC for work performed in connection with the Project and (b) place the funds in

an escrow account monitored by an independent third-party, thereby enjoining the Developer from

withdrawing, spending, transferring, dissipating, assigning, encumbering, disposing of, or

otherwise using those funds.


                                               18
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 19 of 44




       47.     The Application was based in part on then-recently discovered evidence stating that

Developer, the Related Developer Entities and certain Individual Owners were contemplating

filing for bankruptcy to avoid paying the Developer’s debt to TPBC.

       48.     The Developer and the Individual Owners, who were the representatives, declarants

and client contacts of the Developer in the Arbitration Proceeding, including their counsel of

record in the Arbitration, represented, both verbally and through certain filings, to the Panel and

the parties that TPBC was not at risk and there no basis for an injunction or attachment. These

include oral representations made during an oral argument conducted with the Arbitration Panel

on August 22, 2018, and statements made thereafter by the Developer’s representatives. The

Developer further represented to the Arbitration Panel and others that it had no plans to declare

bankruptcy, despite internal Developer emails written to the contrary. On September 14, 2018,

the Panel declined the injunction. After further briefing, the Panel permitted the Application for

the attachment to be renewed at a later time.

       49.     On February 15, 2019, TPBC presented in the Arbitration the contract balance

claim which established the unpaid balance of $29,131,856.16. The claim was not contested on

the merits or calculation of the claim. After introduction of the approved payment applications,

related correspondence and other evidence, the parties stipulated to a demonstrative chart setting

for the contract balance dates, payments and calculation.

       50.     TPBC concluded the presentation of its affirmative claims on April 10, 2019 and

rested its case. The Developer began its defensive case on April 11, 2019, and presented a witness

on Thursday and Friday, April 11 and 12, 2019.




                                                19
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 20 of 44




       51.     In a sudden and unexpected development, on Monday, April 15, 2019, all of the

lawyers of record for Developer, at two different law firms, simultaneously withdrew from their

representation of the Developer in the Arbitration Proceedings.

       52.     Shortly thereafter, TPBC renewed the Application for the attachment. The renewal

was based on three premises: (a) that TPBC had rested its case, proved its damages, including

showing a likelihood of success in receiving an award on the contract balance portion of the claim;

(b) the financial insolvency of the Developer demonstrated by the withdrawal of its attorneys; and

(c) the extension of time sought by the Developer in the proceedings. The Developer retained

attorneys to represent it during the renewal proceedings. The Panel conducted a proceeding on the

renewal, including the Developer filing papers, through its attorneys retained for such purposes,

and conducting a hearing on May 22, 2019.

       53.     On June 4, 2019, the Panel issued an order granting the Application and issued an

order of attachment of Twenty-Three Million dollars ($23,000,000.00), (“Attachment Order”).

       54.     On July 15, 2019, the Attachment Order was confirmed by the U.S. District Court

for the Southern District of New York (“SDNY”) (See USDC-SDNY Action, 1:19-cv-05344-RA)

and judgment thereon was entered on July 22, 2019.

E.     Developer’s Failure to Comply with Attachment Order and Subsequent Disclosures
       and Continued Diversion of Funds

       55.     Despite the confirmation of Attachment Order and Judgment, the Developer and

the Individual Owners refused to comply therewith.

       56.     On June 20, 2019, TPBC filed a sanctions motion with the Panel seeking relief from

Developer’s failure to comply with the Attachment Order, including the failure to disclose the

location of project funds, the continuing disbursement of project funds, and the failure to comply

with the attachment. TPBC also submitted post-judgment discovery through its confirmation



                                                20
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 21 of 44




lawsuit with SDNY to obtain information relating to the location of the funds to enforce the

Attachment Order.

       57.     Developer responded to both the sanctions motion and the post-judgment discovery

with an Affidavit by Defendant Stephen Garchik, indicating that Developer was not in possession

of the $23 million TPBC sought to attach. Defendant Stephen Garchik affirmed that Developer

“has very limited cash on hand.”

       58.     The Panel scheduled a hearing for September 6, 2019, pertaining, inter alia, to

Developer’s failure to disclose the location of the funds to be attached and its inquiry was limited

to funds in Developer’s possession from the date of entry of the Attachment Order.

       59.     During that September 6, 2019 hearing, Developer refused to provide principals of

the Developer as expressly ordered by the Panel, but instead produced witness Stephen Winiarski,

a bookkeeper hired as a project accountant by the Developer specifically for this Project, to testify

regarding the Developer’s financial status as of the entry of the Attachment Order. Mr. Winiarski

is not an employee of the Developer, but rather an employee of his own corporation, Envirocon

Financial, Inc. The Developer was represented by its business attorneys during these proceedings.

The hearing was transcribed by the certified court reporter.

       60.     Mr. Winiarski testified that Developer had not received payments from the Port

Authority or loan disbursements from the Developer’s lenders since late March or early April 2017

to his knowledge, and no such funds were in Developer’s primary bank account on June 4, 2019 –

the date the Panel entered its Attachment Order. This was in direct contradiction to prior

statements made on behalf of the Developer by its attorneys during the original attachment

proceedings, including statements made on August 22, 2018.




                                                 21
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 22 of 44




       61.     Upon information and belief, Developer and the Individual Owners were

effectively in possession and control of those funds and prioritized the Developer’s obligation to

a favored lender in direct violation of the Panel’s Attachment Order, as confirmed by the SDNY.

       62.     Upon information and belief, there were also payments, authorized and directed by

one or all of the Individual Owners, that Winiarski made, for purposes other than the payment for

the construction work on the Project, including payments to the Developer’s principals. Mr.

Winiarski testified he was aware of the Attachment Order, but violated it at the direction of Paul

Slayton and/or Stephen Garchik.

       63.     As a result of that hearing on September 6, 2019 and subsequent briefing and a

telephonic hearing on September 24, 2019, on October 3, 2019, the Panel issued a further order

finding against the Developer that:

       “After consideration of the written submissions, the evidence and arguments
       presented at the September 6th hearing, and oral argument, the Panel finds that the
       GWBDV [Developer] willfully violated the Panel's Interim Orders dated June 4,
       2019. The Panel finds that GWBDV transferred funds subject to the Interim Order
       of attachment for the payment of personal expenses of one of its principals, Douglas
       Slayton and for the payment of legal expenses of GWBDV. The Panel further finds
       GWBDV wrongfully transferred net rental income received to its third-party lender,
       George Washington Bridge Bus Station and Infrastructure Development Fund, LLC
       ("Infrastructure Fund").”


       64.     In addition, the Panel ordered the return of certain funds paid to “Douglas Slayton”,

“Stephen J. Garchik”, “all payments/wire transfers to Sterling National for George Washington

Bridge Bus Station and Infrastructure Development Fund, LLC.” and others. The Panel further

ordered that TPBC was entitled to have the address of Project included in the judgment to

administer the attachment.

       65.     On Friday, October 4, 2019, TPBC filed the October 3, 2019, order of the Panel

with the District Court seeking to amend the Court’s July 22, 2019, Judgment of attachment



                                                22
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 23 of 44




confirming the original attachment order of the Panel dated June 4, 2019 (Case No. 1:19-cv-05344-

RA; Docket 55).

F.     The Chapter 11 Case

       66.     On Monday, October 7, 2019, the Developer commenced a Chapter 11 proceeding

in the United States Bankruptcy Court for the Southern District of New York by filing a petition

for relief under Chapter 11 of the Bankruptcy Code, which was assigned Case No. 19-13196-scc.

Upon the filing of the Chapter 11 Case, the automatic stay under 11 U.S.C. § 362 stayed the

Arbitration Proceeding and the District Court action. The Developer is not a party to this action.


                                             V.
                                      CAUSES OF ACTION


                                             COUNT I


              WRONGFUL DIVERSION OF MONIES FROM TRUST FUND

                           (Article 3-A N.Y. Lien Law (§ 70, et seq.))

(By Plaintiff on behalf of itself and all others similarly situated, pursuant to Article 3-A of
  the N.Y. Lien Law, Against All Defendants, including New York City Regional Center,
  LLC; George Washington Bridge Bus Station And Infrastructure Development Fund,
LLC; GSNMF Sub-Cde 12 LLC; GSB NMTC Investor LLC: LIIF SUB-CDE XXVI, LLC;
  DVCI CDE XIII, LLC; GWB NMTC Investment Fund LLC; GWB Leverage Lender,
  LLC; George Washington Bridge Bus Station And Infrastructure Development Fund,
      Phase II, LLC; Defendant Upper Manhattan Empowerment Zone Development
 Corporation; Slayton Ventures, LLC; Slayton Equities; SJM Partners Inc.; Paul Slayton,
   an Individual; Stephen Garchik, an individual; William “Trey” Burke, an individual;
                Stephen McBride, an individual; and Does 1-300, inclusive)


       67.     The Plaintiff restates and realleges the foregoing paragraphs, which are

incorporated by reference as if set forth fully herein.




                                                 23
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 24 of 44




       68.     The Developer is a “contractor” under the New York State Lien Law § 2(9) as it

entered into the Lease with the Port Authority for the improvement of the Property, which is owned

by the Port Authority.

       69.     The Developer is also an “owner” under Lien Law § 2(3) as it is defined as a lessee

under the Lease.

       70.     Under Article 3-A of the Lien Law, the funds received by Developer under or in

connection with the Ground Lease are the assets of a trust (the “Article 3-A Trust”) which may

only be used for the payment of the architects, contractors, subcontractors, and material suppliers

and for certain other specified purposes.

       71.     The Ground Lease authorized the Developer, under certain terms and conditions,

to procure construction loans and other financing secured by mortgages on the Developer’s

leasehold estate in portions of the Property to finance the remainder of the Developer’s hard and

soft construction costs for the Project. The Developer procured loans from a variety of sources to

finance the Construction Work it was obliged to perform under the Ground Lease, and the proceeds

of those loans are assets of the Article 3-A Trust.

       72.     On or about July 20, 2011, the Developer procured a loan in an amount not to

exceed $72 million from Defendant George Washington Bridge Bus Station and Infrastructure

Development Fund, LLC (“Senior Lender”) secured by a mortgage against the Developer’s

leasehold estate on the Property and an assignment of leases and rents in connection with the

Developer’s leasehold estate on the Property. The Senior Lender loan agreement and mortgage

expressly provides that, inter alia, (a) the proceeds of the Senior Lender loan would be used solely

to finance the hard and soft costs of construction of the Project; (b) the Developer would construct

the Project in accordance with the approved plans and specifications, which could not be modified




                                                 24
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 25 of 44




without the Senior Lender’s prior approval; (c) the Senior Lender had the right to monitor the

progress of construction with a consultant hired by the Senior Lender at the Developer’s cost; (d)

the Developer was obliged to deliver to the Senior Lender reports on the status of construction; (e)

the Developer would pay the Senior Lender an origination fee of two percent (2%) of the amount

of each advance made to the Developer; (f) the loan proceeds were part of an Article 3-A Trust “to

be applied first for the purpose of paying any unpaid costs of the Improvements before any part of

the same is used for any other purpose”; and (g) the Developer was expressly prohibited from

using the loan proceeds to pay interest or origination fees.

       73.     On or about December 26, 2013, the Developer procured a loan in an amount up to

$19.065 million from Defendants GSB NMTC Investor LLC, GSNMF Sub-CDE 12 LLC, LIIF

Sub-CDE XXVI, LLC, DVCI CDE XIII, LLC, GWB NMTC Investment Fund LLC, and George

Washington Bridge Bus Station and Infrastructure Development Fund, Phase II, LLC.

(collectively, the “Co-Lenders”) secured by a building loan mortgage against the Developer’s

leasehold estate on the Property and the assignment and pledge of the Developer’s accounts. The

Co-Lenders loan agreement and mortgage expressly provides that, inter alia, (a) the proceeds of

the Co-Lenders loan would be used solely to finance the hard and soft costs of construction of the

Project; (b) the Co-Lenders’ obligation to fund was conditioned on its review and approval of,

among other things, the Ground Lease, the Construction Contract, and a consent from TPBC to

the assignment of the Construction Contract to the Co-Lenders; (c) the Co-Lenders would retain a

Construction Consultant to, among other things, verify the work claimed under a Draw Request

filed by the Developer and to approve the Plans and any changes thereto ; (d) the Developer would

pay Co-Lenders’ fees and expenses, including but not limited to, asset management fees, audit and

tax reimbursements, success fees, management fees, administration and compliance expenses and




                                                 25
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 26 of 44




fees, and the cost of the Administrative Agent, its Construction Consultant, and its attorneys; (e)

the Developer pre-approved in the Loan Agreement the use of loan proceeds to pay the foregoing

fees and expenses of the Co-Lenders and interest on the Co-Lenders’ loan; and (f) the loan was

“subject to the trust fund provisions of the Lien Law” and the loan proceeds would be deposited

by the Developer into a “Building Loan Trust Account” for the purpose of paying only the cost of

the improvements.

       74.     On or about April 7, 2014, the Developer procured a loan in an amount up to $9

million from Defendant GWB Leverage Lender, LLC (“Leverage Lender”) secured by a pledge

by Marketplace GWB, LLC of its membership interest in the Developer. The Leverage Lender

loan agreement expressly provides, inter alia, (a) the proceeds of the Leverage Lender loan would

be used solely to pay the Direct and Indirect Costs of construction of the Project; (b) Leverage

Lender’s prior written consent was required for any amendments to the Construction Contract or

any of the major subcontracts; (c) Leverage Lender would retain a Construction Consultant to,

among other things, monitor the progress of construction, review the Developer’s requests for

advances to verify the work has been substantially and satisfactorily completed, and other similar

services; (d) the Developer would pay certain fees and expenses of Leverage Lender, including

but not limited to, the costs of the Construction Consultant and Leverage Lender’s taxes (except

for its income, franchise, or branch profits taxes); and (e) the Developer was required to submit

periodic reports to the Leverage Lender on the status of construction.

       75.     On or about February 27, 2018, the Developer procured a loan in the principal sum

of $5 million from Defendant Upper Manhattan Empowerment Zone Development Corporation

(“UMEZ”) secured by a mortgage against the Developer’s leasehold estate on the Property and an

assignment of leases and rents in connection with the Developer’s leasehold estate on the Property.




                                                26
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 27 of 44




The UMEZ loan agreement and mortgage expressly provides that, inter alia, (a) the proceeds of

the UMEZ loan would be used solely to pay for the costs incurred or to be incurred in the

completion of the construction, fit-out and leasing of the Project and for certain loan closing costs;

(b) the Developer disclosed to UMEZ that there was a pending arbitration between the Developer

and TPBC (the “Arbitration Proceeding”) and that TPBC, the architect for the Project, and other

subcontractors and suppliers claimed to be owned approximately $101 million for work performed

on the Project; (c) the Developer agreed to complete the construction of the Project in accordance

with the approved plans and specifications, which could not be modified without UMEZ’s prior

approval; (d) UMEZ had the right to monitor the progress of construction with a consultant hired

by the UMEZ at the Developer’s cost; (e) the Developer was obliged to deliver to UMEZ periodic

reports on the status of construction and of the Arbitration Proceeding; (e) the Developer would

pay UMEZ at the closing an origination fee of $125,000 and other costs and would reimburse

UMEZ for all reasonable out-of-pocket costs, including fees for outside counsel; and (f) the loan

proceeds were part of an Article 3-A Trust “to be applied first for the purpose of paying any unpaid

costs of the Improvements before any part of the same is used for any other purpose.”

       76.     Defendants George Washington Bridge Bus Station and Infrastructure

Development Fund, LLC; GSNMF Sub-CDE 12 LLC; GSB NMTC Investor LLC; LIIF Sub-CDE

XXVI, LLC; DVCI CDE XIII, LLC; GWB NMTC Investment Fund LLC; George Washington

Bridge Bus Station and Infrastructure Development Fund, Phase II, LLC; GWB Leverage Lender,

LLC; and Upper Manhattan Empowerment Zone Development Corporation collectively are

referred to as the “Lender Defendants.”

       77.     TPBC is informed and believes, and based thereon alleges, that each of the

aforementioned loans was fully funded and the Article 3-A Trust includes (a) the $52,650,558,




                                                 27
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 28 of 44




subject to adjustment as provided in the Ground Lease, in funds paid or payable to the Developer

by the Port Authority under the Ground Lease; (b) the $72 million in loan proceeds paid or payable

to the Developer pursuant to the loan with the Senior Lender; (c) the $19.065 million in loan

proceeds paid or payable to the Developer pursuant to the loan with the Co-Lenders; (d) the $9

million in loan proceeds paid or payable to the Developer pursuant to the loan with the Leverage

Lender; and (e) the $10 million in loan proceeds paid or payable to the Developer pursuant to the

loan with UMEZ.

       78.     TPBC and the other beneficiaries of the Article 3-A Trust furnished labor, materials

and equipment which were used in and for the improvement of the Project and were furnished for

and were applied in the construction of the Project. There is now due, owing and unpaid from the

Developer to the beneficiaries (which include TPBC and other similarly-situated parties) of the

Article 3-A Trust in excess of $113,251,231.

       79.     Notwithstanding the outstanding unpaid claims of the beneficiaries of the Article

3-A Trust, TPBC is informed and believes, and based thereon alleges, that the Developer paid,

transferred or applied assets of the Article 3-A Trust for numerous purposes other than and prior

to the payment or discharge of amounts due, or to become due, to the trust beneficiaries, and that

each such use constitutes a diversion of trust assets, including but not limited to, (a) the payment

of interest, origination fees, loan closing costs, asset management fees, compliance fees, audit and

tax reimbursements, administration and compliance expenses, success fees, attorney’s fees, and

construction monitoring costs to the Lender Defendants, and each of them; (b) the repayment of

loan principal to Lender Defendants; (c) payments made to the Individual Owners and Related

Developer Entities, and each of them; (d) payments made by the Developer to fund the Arbitration

Proceedings; and (e) other payments made to Defendants, and each of them. The Individual




                                                28
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 29 of 44




Owners, and each of them, knew or should have known that the funds received by the Developer

from the Port Authority and the Lender Defendants were to be used to pay for the construction

work on the Project. TPBC is informed and believes, and based thereon alleges that the Individual

Owners, and each of them, had possession, custody, or control over the assets of the Article 3-A

Trust and, in their capacity as statutory trustees of said Trust, instructed, authorized, or caused the

Developer to disburse funds from the Article 3-A Trust for purposes other than the payment or

discharge of amounts due, or to become due to beneficiaries of the trust and in breach of their

fiduciary duty to such beneficiaries.

       80.     TPBC alleges that Doe defendants 1 through 25 are owners, partners, members,

agents, employees, principals and the persons with an interest in and acting on behalf of or in

concert with the Developer, and which, upon amendment of the Complaint to add this defendant

by its true identity, will be referred to as an “Individual Owners.” TPBC alleges that Doe

defendants 26 through 50 are owners, related or affiliated companies, or alter egos, with an interest

in and acting on behalf of or in concert with the Developer, and which, upon amendment of the

Complaint to add this defendant by its true identity, will be referred to as a “Related Developer

Entity.” TPBC alleges that Doe defendants 51 through 99 are persons or entities which received

a distribution of assets of the Article 3-A Trust for a purpose other than the payment or discharge

of amounts due or to become due to beneficiaries of the trust. All references in this Complaint to

a defined category of Defendants shall also refer to the corresponding Doe defendants as described

above, and each of them.

       81.     TPBC alleges that Defendants Does 100-300 are EB-5 investors, which used the

Defendants New York City Regional Center, LLC, George Washington Bridge Bus Station and

Infrastructure Development Fund, LLC, George Washington Bridge Bus Station and Infrastructure




                                                  29
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 30 of 44




Development Fund, Phase II, LLC and certain of their affiliates as their agents to make the EB-5

contributions to the Developer and to otherwise administer their investments in the Developer and

the Project. Defendants Does 100-300 are therefore properly imputed with all of the Defendant

New York City Regional Center, LLC’s, George Washington Bridge Bus Station and

Infrastructure Development Fund, LLC, George Washington Bridge Bus Station and Infrastructure

Development Fund, Phase II, LLC, and their affiliates’ actual or constructive knowledge regarding

the transfers. Upon information and belief, substantial portions of the funds transferred by the

Developer to Defendant New York City Regional Center, LLC, George Washington Bridge Bus

Station and Infrastructure Development Fund, LLC, George Washington Bridge Bus Station and

Infrastructure Development Fund, Phase II, LLC and their affiliates were, in turn, transferred by

Defendant New York City Regional Center, LLC, George Washington Bridge Bus Station and

Infrastructure Development Fund, LLC, George Washington Bridge Bus Station and Infrastructure

Development Fund, Phase II, LLC and their affiliates to the EB-5 investors.

       82.     Plaintiff asserts this cause of action on its own behalf and on behalf of all

beneficiaries of the Article 3-A Trust created in connection with the Project.

       83.     One year has not elapsed since the completion of the Project within the meaning of

Article 3-A of the Lien Law.

       84.     The Court should compel the Individual Owners, and each of them, to provide a

final accounting of the Article 3-A Trust, including the identification of (a) the source and amount

of all funds which were at any time assets of the Article 3-A Trust and (b) the amount and recipient

of any Article 3-A Trust assets for a purpose other than the payment or discharge of an amount

owed to a trust beneficiary.




                                                30
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 31 of 44




       85.     The Court, based on such final accounting, should enter an Order (a) requiring each

Defendant that was the recipient of such diverted funds to return such funds to the Article 3-A

Trust together with interest on each such payment from the date the diverted payment was received

by that Defendant, (b) requiring the Individual Owners, and each of them, as statutory trustees, to

restore the entirety of the diverted funds to the Article 3-A Trust, with interest on each such

payment from the date of each diverted payment, and (c) establishing a procedure for distribution

of the recovered funds to the beneficiaries of the Article 3-A Trust and the disposition of the

remaining balance, if any, after all trust claims have been paid or discharged in full.


                                             COUNT II


                                 DECLARATORY JUDGMENT

                                   (Declaratory Judgment Act)

 (By Plaintiff Against the Lender Defendants, including New York City Regional Center,
  LLC; George Washington Bridge Bus Station And Infrastructure Development Fund,
LLC; GSNMF Sub-Cde 12 LLC; GSB NMTC Investor LLC: LIIF SUB-CDE XXVI, LLC;
  DVCI CDE XIII, LLC; GWB NMTC Investment Fund LLC; GWB Leverage Lender,
  LLC; George Washington Bridge Bus Station And Infrastructure Development Fund,
     Phase II, LLC; Defendant Upper Manhattan Empowerment Zone Development
                          Corporation; and Does 1-300, inclusive)


       86.      The Plaintiff restates and realleges the foregoing paragraphs, which are

incorporated by reference as if set forth fully herein.

       87.     The Ground Lease was entered into by the Developer and the Port Authority. The

Ground Lease remains in effect as a valid and binding contract for, inter alia, the lease of the

Project by the Port Authority to the Developer.

       88.     The advances by the Defendants were subordinated to the claims of other creditors.

Section 14A.10 of the Ground Lease provides that:



                                                  31
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 32 of 44




               Subordination.     Notwithstanding anything contained in any
               Mortgage or in this Article 14A, it is understood and agreed that the
               rights of the holder of any Mortgage, including a Recognized
               Mortgagee, shall be subject and subordinate to [the Ground Lease].
               The terms, covenants, conditions and provisions of [the Ground
               Lease] shall govern as between the Port Authority, the [Developer]
               and any Recognized Mortgagee, and in the event of any
               inconsistency between the terms, covenants, conditions and
               provisions of [the Ground Lease] and the terms, covenants,
               conditions and provisions of any Mortgage, the terms, covenants,
               conditions, and provisions of [the Ground Lease] shall control. …
               Any Mortgage granted hereunder shall make reference to the
               provisions of [the Ground Lease] and shall provide that the
               Mortgage and the rights of the Recognized Mortgagee thereunder
               are and shall be in all respects subject to all provisions of [the
               Ground Lease].

        89.    Under section 14A.10 of the Ground Lease, the claims of any contractor,

subcontractor, material-men and workmen retained on the Project would be senior to any purported

mortgage, not least because section 5.7(c) of the Ground Lease expressly provides for the payment

of such parties.

  90.          Section 5.7(c) provides, in relevant part, that:

               [p]rovided that the Port Authority shall pay the amounts due and
               owing under Section 5.4 hereof, the [Developer] shall pay all claims
               lawfully made against it by its contractors, subcontractors, material-
               men and workmen and all claims lawfully made against it by other
               third persons arising out of or in connection with or because of the
               performance of the Construction Work and shall cause its
               contractors and subcontractors to pay all such claims lawfully made
               against them.


        91.    The provisions of the Ground Lease relating to, inter alia, the payment of the

contractors and subcontractors on the Project were entered into to benefit such parties. For

example, section 5.7(c) of the Ground Lease specifically provides for the direct performance—

i.e., payment—by the Developer to TPBC (and the other contractors and subcontractors) of

amounts required to be paid under the Construction Contract. Other circumstances surrounding



                                                 32
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 33 of 44




the execution of the Ground Lease and the retention of TPBC as general contractor for the Project

pursuant to the Construction Contract demonstrate that TPBC was an intended beneficiary of the

Ground Lease, including the fact that the Port Authority and the Developer knew that TPBC was

the general contractor for the Project. The Port Authority has even acknowledged that TPBC is a

beneficiary of the terms of the Ground Lease. See Port Authority Reply ¶ 681.

        92.     In a letter dated July 20, 2011, the Regional Center agreed that it would lend money

for the Project subject to the terms of the Lease. The Regional Center stated: “In addition to

commercially standard loan terms in New York City, the Loan will be made subject to and in

accordance with the terms and conditions of the Agreement of Lease between The Port Authority

of New York and New Jersey and George Washington Bridge Bus Station Development Venture,

LLC. [sic] entered into in connection with the Project.” Accordingly, Regional Center made loans

to the Developer having expressly acknowledged that its leasehold mortgage and the remedies

thereunder were subject to and in accordance with the terms of the Lease – including Sections

5.7(c) and 14A.10.

        93.     TPBC (and the other contractors and subcontractors) were to receive immediate

and ongoing benefit from the applicable provisions of the Ground Lease. For example, section

5.7(c) of the Ground Lease provides for the timely payment of TPBC, and under the Construction

Contract, TPBC was entitled to regular construction payments from the Developer.




1
  A true and correct copy of the Response of the Port Authority to (I) Debtor’s Opposition to Tutor Perini
Building Corp.’s Motion for an Order Granting (A) Relief from the Automatic Stay with Respect to the
Tutor Perini Arbitration and (B) Related Relief; and (II) Objection and Joinder of New York City Regional
Center, LLC to Debtor’s Opposition to Tutor Perini Building Corp.’s Motion for an Order Granting (A)
Relief from the Automatic Stay with Respect to the Tutor Perini Arbitration and (B) Related Relief can be
found at can be found in the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) (Case No. 19-13196 (SCC), Docket No. 135, dated January 16, 2020.


                                                   33
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 34 of 44




        94.     Because TPBC is an intended third-party beneficiary of the Ground Lease, TPBC

is entitled to the benefits of section 14A.10 of the Ground Lease, which subordinates the liens and

claims of the Lenders to the liens and claims held by the Port Authority and TPBC. Due to such

subordination, TPBC should be paid out of the proceeds of any disposition of the Ground Lease

before the Lender Defendants receive any such proceeds.


                                           COUNT III


                                 COMMON LAW CONVERSION

  (By Plaintiff Against the Individual Owners and Related Developer Entities, including
Slayton Ventures, LLC; Slayton Equities; SJM Partners Inc.; Paul Slayton, an Individual;
Stephen Garchik, an individual; William “Trey” Burke, an individual; Stephen McBride,
                          an individual; and Does 1-300, inclusive)


        95.     Plaintiff restates and realleges the foregoing paragraphs, which are incorporated by

reference as if set forth fully herein.

        96.     During the pendency of the Project, TPBC became the beneficial owner of specific

sums of money which was to be paid to TPBC for construction work upon the Project. These sums

of money include: (a) TPBC’s pro rata share (based on the sum of $113,251,231, together with

interest and costs thereon, due and owing to TPBC ) of the Article 3-A Trust Funds, which were

the property of TPBC and other trust beneficiaries who furnished labor, materials and equipment

which were used in and for the improvement of the Project, based on the sum of $113,251,231,

together with interest and costs thereon, due and owing to TPBC, and (b) in the event the Article

3-A Trust is for some reason deemed invalid, the $29,131,856.16 paid by the Port Authority and

Lender Defendants to Developer upon final copies of payment applications Nos. 30 through 44

and for acknowledged retention for the Project (“TPBC Contract Balance”), and (c) the funds and

other assets subject to the Attachment Order. For purposes of this Conversion action, TPBC’s


                                                 34
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 35 of 44




share of the Article 3-A Trust Funds and the TPBC Contract Balance will be collectively referred

to as the “TPBC Funds”).

       97.     The Individual Owners, who were the executive officers or principals of Developer

and the Related Developer Entities, had control over the TPBC Funds that were being held in the

possession of the Developer.

       98.     During the time that the Individual Owners and the Related Developer Entities were

in possession and control of the TPBC Funds, the Individual Owners, on their own behalf and on

behalf of Developer made or caused to be made hundreds of unauthorized transfers of the TPBC

Funds to individuals and entities other than the trust beneficiaries in violation of Article 3-A of the

Lien Law and/or the Attachment Order, including, but not limited to the Individual Owners

themselves, the Related Developer Entities, and the Lender Defendants, according to proof.

       99.     By making the unauthorized transfers of TPBC Funds, the Individual Owners and

Related Developer Entities, acting for themselves and on behalf of Developer, exercised dominion

and control of the TPBC Funds. Thus, the Individual Owners took, stole, and/or absconded with

the aforesaid TPBC Funds, and converted same for their own benefit, use and control.

       100.    None of the aforementioned transfers of TPBC Funds were authorized by TPBC,

who had continued throughout this period to demand payment of the TPBC Contract Balance, as

well as payment of additional TPBC Funds that had been received by Developer for payment of

TPBC’s claims for additional compensation, delays and impacts incurred upon the Project. In fact,

TPBC wrote several letters to the Developer demanding that the funds be held in trust pending the

outcome of the Arbitration Proceedings and warning the Developer that any transfer of such funds

would be in violation of New York law.




                                                  35
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 36 of 44




       101.    Upon learning the Individual Owners were exercising dominion and control over

TPBC Funds, TPBC made specific demands for return of the TPBC Funds which TPBC knew had

been transferred to the Developer by the Port Authority and by the Lender Defendants for the

purpose of paying TPBC. To that end, TPBC made multiple demands for payment and filed and

prosecuted a claim for compensation in the Arbitration. In addition, TPBC filed a request to the

Panel requesting attachment of the $29.131,856.16 which constituted the TPBC Contract Balance.

       102.    Despite TPBC’s consistent demands for return of the absconded TPBC Funds, the

Individual Owners refused to return the TPBC Funds upon which they had exercised wrongful

dominion and control. The Individual Owners, acting for themselves and in their capacity as

executive officers and principals of Developer, resisted TPBC’s demands for payment of the TPBC

Funds and resisted TPBC’s two requests for attachment.

       103.    As the direct and proximate result of the Individual Owners’ and Related Developer

Entities conversion of the TPBC Funds, Plaintiff has suffered general, consequential and special

damages, and interest thereon.

       104.    The acts of the Individual Owners and Related Developer Entities in converting the

TPBC Funds were performed intentionally and/or with reckless disregard of Plaintiff’s property

and/or legal rights, as demonstrated by the Panel’s finding that the transfers to the Individual

Owners and Related Developer Entities were made in willful disregard of the Panel’s Order of

Attachment.

       105.    By reason of the above, the Individual Owners and Related Developer Entities are

jointly and severally liable to Plaintiffs in an amount to be determined at trial.




                                                  36
         Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 37 of 44




         106.   By reason of the above, the Individual Owners and Related Developer Entities are

jointly and severally liable to Plaintiff for to punitive damages in an amount to be determined at

trial.


                                            COUNT IV


                                    CONSTRUCTIVE FRAUD

  (By Plaintiff Against the Individual Owners and Related Developer Entities, including
Slayton Ventures, LLC; Slayton Equities; SJM Partners Inc.; Paul Slayton, an Individual;
Stephen Garchik, an individual; William “Trey” Burke, an individual; Stephen McBride,
                         an individual; and Does 1-300, inclusive))


         107.   Plaintiff restates and realleges the foregoing paragraphs, which are incorporated by

reference as if set forth fully herein.

         108.   As owners, principals and officers of the Developer and the representatives of the

Developer on the Project and during the Arbitration Proceeding, the Individual Owners and

Related Developer Entities were aware of TPBC’s claims against the Developer for its work to

improve the Property and the Project.       Moreover, the Individual Owners, and the Related

Developer Entities, and each of them, were aware that funds obtained by the Developer, whether

from the Port Authority or from the Lender Defendants, were funds intended to pay for

construction work on the Project, and thus were part of the Article 3-A Trust.

         109.   It is believed and therefore alleged that the Individual Owners, each of them

collectively and individually, including specifically Slayton Ventures, LLC, Slayton Equities,

SJM Partners Inc., Paul Slayton, Stephen Garchik, William “Trey” Burke and Stephen McBride

were directly involved in the payment application process, submission of payment applications to

the Port Authority and Lenders, receipt of funds from the Lenders and Port Authority, and/or the

distribution of such funds.


                                                 37
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 38 of 44




       110.    Each month, including for Payment Applications 30-44 that remain unpaid to

TPBC, TPBC would prepare two payment application drafts (one for the Reserved Premises and

one for Leased Premises), wherein William “Trey” Burke and other Developer project staff would

engage with TPBC in monthly meetings to review the payment applications, revise and edit those

payment applications to reach agreement on the scope and percentage of work complete, and

approve the completion of the work and expenditures on the Project by TPBC and its

subcontractors. These monthly payment applications were further discussed, in detail, during

every Bi-Weekly Project Meeting. These meetings were attended by William “Trey” Burke and

often by Stephen McBride, as the representatives of the Developer, wherein the payment

applications and expenditures on the construction project were discussed in detail. Once discussed

and approved with the Developer, TPBC would sign and certify the payment application and

formally submit them to the Developer.

       111.    Thereafter, the Individual Owners would cause these approved and signed payment

applications to be submitted to the Lenders and Port Authority, so the payment application

amounts, along with other expenditures for designers and others would be funded.

       112.    Once the approved payment application funds were received by the Developer, Paul

Slayton, Stephen Garchik and others, would direct the distribution of the received funds to the

Individual Owners and others. These distributions were done by the Individual Owners with

knowledge that the funds were collected based on the completed construction work of TPBC.

       113.    The Individual Owners, each of them, acted on their own behalf and collectively as

a group for the benefit of each other, engaged in acts to collect funds from the Port Authority and

Lenders, and to retain those funds collected by the benefit of TPBC in contradiction of their

fiduciary obligations to TPBC.




                                                38
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 39 of 44




        114.   The Individual Owners further were aware that the Port Authority and Lenders had

made payment to Developer of the TPBC Contract Balance of approximately $29 million, which

represented payment applications 30-44 and retention.

        115.   As principals, owners and officers of the Developer, the Individual Owners are

trustees of the Article 3-A Trust Funds.

        116.   Additionally, as transferees of the Article 3-A Trust Funds, the Individual Owners

and the Related Developer Entities are trustees of those funds under the Lien Law.

        117.   As a statutory trustee, the Individual Owners and Related Developer Entities were

obligated to act as fiduciary manager of the Article 3-A Trust Funds. The Individual Owners

therefore owed TPBC, one of the beneficiaries of the Article 3-A Trust Funds, a duty of loyalty

and were required to administer the trust solely in the interest of the beneficiaries of the Article 3-

A Trust, including TPBC.

        118.   In addition to the Lien Law, the Individual Owners and Related Developer Entities

had a statutory and common law fiduciary duty to TPBC to protect Project funds belonging to

TPBC.

        119.   TPBC made its initial application for attachment to the Panel on or about June 29,

2018. The Developer and the Individual Owners, who were the representatives, declarants and

client contacts of the Developer in the Arbitration Proceeding, including their counsel of record in

the Arbitration, represented, both verbally and through certain filings, to the Panel and the parties

that TPBC was not at risk and there no basis for an injunction or attachment. These include oral

representations made during an oral argument conducted with the Arbitration Panel on August 22,

2018, and statements made thereafter by the Developer’s representatives. The Developer further

represented to the Arbitration Panel and others that it had no intention of declaring bankruptcy,




                                                  39
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 40 of 44




despite internal Developer emails written to the contrary. The Individual Owners and Related

Developer Entities were aware of the disclosure by Developer’s counsel in the Arbitration

Proceeding and made no efforts to correct the disclosure.

       120.    These statements by the Individual Owners, by themselves and through their

attorneys of record, were made for the purpose of (a) preventing the Panel from issuing an

attachment of the Trust Funds held by Developer, and (b) preventing TPBC from ceasing

performance of additional work on the Project for nonpayment or taking such other legal measures

as it had available, including appealing the Panel’s ruling denying the initial request for attachment

to the Court or instituting additional legal proceedings in the Courts to enforce its rights to the

TPBC Funds.

       121.    The Panel and TPBC believed the representations of the Individual Owners to be

true and, consequently, they both justifiably relied upon the representations of the Individual

Defendants and Developer, as made through their attorneys, that funds which were the property of

TPBC were being held by Developer for the benefit of TPBC and its subcontractors and would be

paid over to TPBC upon completion of the Arbitration. After these representations, the Panel

refused TPBC’s initial application for attachment in July 2018, and TPBC forewent instituting

other legal action in the state, federal or bankruptcy courts to enforce its rights to the TPBC Funds.

       122.    As described above, TPBC made a second request for attachment to the Panel on

or about April 22, 2019. The Panel granted TPBC’s request by Order of June 4, 2019 and attached

the sum of $23,000,000, which was confirmed by the United States District Court for the Southern

District of New York on July 15, 2019, and entered as a judgment of attachment on July 22, 2019.

As owners and officers of the Developer and the representatives of the Developer in the Arbitration

Proceeding, the Individual Owners and Related Developer Entities were aware of the Order of




                                                 40
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 41 of 44




Attachment issued by the Panel freezing $23,000,000 from the amounts the Developer and the

Individual Owners and Related Developer Entities previously represented was being held by the

Developer to satisfy TPBC’s claims in the Arbitration Proceeding.

       123.    The representations by the Individual Owners, by themselves and through their

counsel that the Developer was holding funds to pay TPBC claims should TPBC prevail in the

Arbitration were false. In fact, the Developer was not holding funds to pay TPBC claims.

Developer, through the Individual Owners made numerous transfers of TPBC Funds to

themselves, to the Related Developer Entities, and to the Lender Defendants, effectively depleting

the funds purportedly being held for owed to TPBC to zero. By way of example, on July 19, 2018,

the Developer transferred the sum of $1,152,666.67 to Defendant New York City Regional Center,

and on January 10, 2019, Developer transferred $1,165,333.33 to Defendant New York City

Regional Center. Upon information and belief, Developer and the Individual Owners made many

tens of additional transfers of funds belonging to TPBC despite their representations that they were

holding TPBC Funds for the benefit of TPBC. This information is within the sole custody and

control of Developer and the Individual Owners.

       124.    As evidenced by the sworn testimony of Stephen Winiarski, the Developer’s

Project accountant, on September 6, 2019 in the Arbitration Proceeding, the Individual Owners

and Related Developer Entities were effectively in possession and control of the Article 3-A Trust

Funds and authorized and directed payments of those trust funds to themselves and the other

Defendants during the Arbitration Proceeding and after the Order of Attachment had been issued,

despite the Individual Owners’ knowledge of TPBC’s claims, the Developer’s and the Individual

Owners and Related Developer Entities’ representations to TPBC and the Panel and the directions

set forth in the Order of Attachment. Mr. Winiarski testified that Defendants Steven Garchik and




                                                41
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 42 of 44




Paul Slayton were the officers of Developer that had the authority to make transfers of funds from

Developer accounts, and that both of them did in fact direct transfers of funds form Developer’s

accounts despite knowledge of their obligations to hold the funds for the benefit of TPBC.

        125.     By authorizing and directing these transfers to themselves and the other

Defendants, the Individual Owners and Related Developer Entities deprived TPBC of its share of

the Article 3-A Trust Funds, and breached the fiduciary duty owed by the Individual Owners to

TPBC.

        126.     In addition to the violation under the Lien Law, the Individual Owners and Related

Developer Entities in having transferred project funds belonging to TPBC to themselves and others

had a statutory and common law fiduciary duty over those funds, which the Individual Owners

and Related Developer Entities violated by wasting, disposing, transferring and other

misappropriating the money of TPBC.

        127.     As the direct and proximate result of the constructive fraud accomplished by the

acts described, TPBC has suffered general, consequential and special damages in an amount to be

determined at trial.

        128.     The acts of the Individual Owners described herein were performed intentionally

and/or with willful disregard of TPBC’s property and/or legal rights, such that each of the

Individual Owners are guilty of oppression, fraud, or malice, and TPBC is entitled to recover

exemplary or punitive damages from the Individual Owners for the sake of example and by way

of punishment.

        129.     In addition, TPBC is entitled by law to recover its costs of suit herein and to obtain

such other and further relief as the Court may order.




                                                  42
        Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 43 of 44




                                         V.
                               DEMAND FOR TRIAL BY JURY

       130.    Pursuant to Federal Rule of Civil Procedure 38 and other applicable law, Plaintiff,

on behalf of itself, and, as to Count I of the Complaint, on behalf of all others similarly situated,

demand a trial by jury on all issues so triable.


                                            VI.
                                     PRAYER FOR RELIEF


       WHEREFORE, by reason of the foregoing, TPBC requests that judgment be entered

against the Defendants as follows:

       A.      On Count I, entering a judgment against (i) Defendants named therein that were the

               recipient of diverted funds to return such funds to the Article 3-A Trust together

               with interest on each such payment from the date the diverted payment was received

               by that Defendant, and (ii) the Individual Owners, and each of them, as statutory

               trustees, to restore the entirety of the diverted funds to the Article 3-A Trust, with

               interest on each such payment from the date of each diverted payment, and

               establishing a procedure for distribution of the recovered funds to the beneficiaries

               of the Article 3-A Trust and the disposition of the remaining balance, if any, after

               all trust claims have been paid or discharged in full.

       B.      On Count II, entering a judgment against Defendants named therein finding that (a)

               TPBC is a third-party beneficiary of the Ground Lease and, as such, entitled to

               enforce its terms and (b) as such, TPBC is entitled to the benefit of section 14A.10

               of the Ground Lease and therefore should be paid out of the proceeds of any

               disposition of the Ground Lease before the Lenders receive any such proceeds.




                                                   43
     Case 1:20-cv-00731-PAE Document 73 Filed 05/11/20 Page 44 of 44




    C.     On Count III, entering a judgment in favor of TPBC against Defendants named

           therein for their conversion of funds in an amount to be determined at trial.

    D.     On Count IV, entering a judgment in favor of TPBC against Defendants named

           therein for their constructive fraud in an amount to be determined at trial.

    E.     On all Counts, entering a judgment in favor of TPBC against Defendants for interest

           on the amount of judgment.

    F.     On all Counts, entering a judgment in favor of TPBC against Defendants for costs

           of this suit.

    G.     On all Counts, entering a judgment in favor of TPBC against Defendants for

           attorney fees to the extent permitted by law or contract.

    H.     On all Counts, for other judgment that the Court finds just.

                                              Respectfully submitted,

DATED:   May 11, 2020



                                          /s/ ROBERT NIDA

                                              NIDA & ROMYN, P.C.
                                              Robert Nida
                                              1900 Avenue of the Stars, Suite 650
                                              Los Angeles, CA 90067
                                              Telephone: (310) 286-3400
                                              rnida@nidaromyn.com

                                              SHEPPARD, MULLIN, RICHTER &
                                              HAMPTON LLP
                                              Ira M. Schulman
                                              Emily D. Anderson
                                              30 Rockefeller Plaza
                                              New York, NY 10112-0015
                                              Telephone: (212) 653-8700
                                              ISchulman@sheppardmullin.com
                                              Emanderson@sheppardmullin.com



                                            44
